Per Cueiam.
Tbis appeal was due to be beard at tbe call of tbe Nineteenth District, on 4 September, 1945. Rule. 5 of tbe Rules of Practice in tbe Supreme Court, 221 N. C., 546. Counsel cannot waive tbis rule. Tbe rules of tbis Court are mandatory, and not directory. S. v. Moore, 210 N. C., 459, 187 S. E., 586.
Tbe rules of practice governing tbe time for docketing appeals in tbe Supreme Court, or for applying for a writ of certiorari, where tbe case on appeal, for some cogent reason cannot be docketed within tbe time prescribed by tbe rules, has been uniformly enforced since tbe decision in S. v. Farmer, 188 N. C., 243, 124 S. E., 562. See also Pruitt v. Wood, 199 N. C., 788, 156 S. E., 126.
Appeal dismissed.